Citation Nr: 9900673	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-25 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a temporary total disability rating based on 
convalescence following surgery for cervical fusion in March 
1994.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel

INTRODUCTION

The appellant had active service from March 1982 to December 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran claims that he should be granted a temporary 
total rating for a period of convalescence following surgery 
in March 1994.  He underwent cervical fusion as a result of 
an accident in which he hurt his low back and neck.  He 
maintains that his service connected low back disability kept 
him from preventing this accident or controlling the severity 
of the injury to his neck.  He claims that he should be 
compensated for the hospitalization and lengthy period of 
convalescence.   


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
state a claim upon which relief can be granted, and his 
appeal for a temporary total disability rating for 
convalescence, pursuant to 38 C.F.R. § 4.30, must, as a 
matter of law, be denied.


FINDING OF FACT

The veteran was hospitalized at a private facility from March 
17, 1994, to March 19, 1994, during which he underwent 
surgical cervical fusion, which was not treatment for a 
service- connected disability.

CONCLUSION OF LAW

The criteria for a temporary total disability rating for 
convalescence have not been met, and the veteran has not 
submitted a claim upon which relief may be granted. 38 C.F.R. 
§ 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1987 rating decision granted service connection for 
intervertebral disc syndrome at the L4/L5 level with low back 
pain.  This is the veterans only service-connected 
disability. 

A March 1994 private hospital discharge summary relates that 
the veteran twisted his back at work in April 1993.  He 
complained of back and leg pain and was given conservative 
treatment.  In October 1993, he reported another industrial 
injury involving lifting boxes.  Magnetic resonance imaging 
(MRI) revealed lateral recess and foraminal stenosis 
secondary to scarring.  MRI of the cervical spine revealed 
herniation at the C5-6, C6-7 levels.  In March 1994, the 
veteran underwent anterior microsurgical diskectomy with 
interbody fusion and anterior instrumentation at the C5-6 and 
C6-7 vertebrae.  He underwent lumbar posterior decompression 
and fusion at L4-5 in July 1994.  

In March 1995, the veteran filed a claim of service 
connection for a cervical spine disability and for a 
temporary total disability rating under 38 C.F.R. § 4.30.  In 
essence, he alleged that he sustained the cervical spine 
injury as a result of (i.e., secondary to) the service-
connected low back injury.  38 C.F.R. § 3.310 (1998).  In 
August 1997, the Board denied service connection for 
residuals of cervical spine fusion of the C5-6 and C6-7 
vertebrae.

During his hearing at the RO in May 1996, the veteran 
attempted to give greater detail of how he hurt his cervical 
spine on the day in question.  He indicated that he hurt 
himself when he fell over a box trying to avoid another 
falling box.  He also said that his lower back gave away and 
this is the reason that he hurt his upper back.

A temporary total disability rating for convalescence will be 
assigned effective from the date of hospital admission or 
outpatient treatment, and will continue for 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient treatment (with the possibility of 
extensions being granted to cover additional months), if 
treatment of a service-connected disability resulted in one 
of the following:

(1) surgery necessitating at least one 
month of convalescence;

(2) surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or 
crutches; and

(3) immobilization by cast, without 
surgery, of one major joint or more.

38 C.F.R. § 4.30 (1998).

A plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  No 
medical or other competent evidence has been submitted by the 
veteran to show that the treatment and convalescence in 
question was for a service-connected disability.  The 
evidence of record, summarized above, indicates that he was 
treated for a cervical spine disability, which is not 
service-connected.

The Board is of course cognizant that the veteran contends 
that his cervical spine disability should be service 
connected.  However, service connection was denied for 
residuals of cervical spine fusion of the C5-6 and C6-7 
vertebrae in the August 1997 Board decision.  In essence, an 
award of service connection for residuals of cervical spine 
fusion of the C5-6 and C6-7 vertebrae is a condition 
precedent for consideration of entitlement to a temporary 
total disability rating for that condition.  Absent service 
connection for that condition, the sought after temporary 
total disability rating may not be granted as a matter of 
law.

As the veteran does not meet an essential legal requirement 
under the governing regulation -- that the treatment in 
question must have been for a service-connected disability -- 
he has not presented a claim upon which relief can be 
granted.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the United States Court of Veterans Appeals (Court) held 
that, in a case where, as here, the law is dispositive of the 
claim, then the claim must, as a matter of law, be denied 
because of the absence of legal merit or lack of entitlement 
under the law.


ORDER

The claim for a temporary total disability rating for a 
period of convalescence following surgery for cervical fusion 
in March 1994, pursuant to 38 C.F.R. § 4.30, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
